DAVID G. MEE Executive Vice President, Finance and Administration and Chief Financial Officer April 3, 2012 Mr. Max Webb Division of Corporate Finance United States Securities and Exchange Commission Washington, D.C. 20549 Dear Mr. Webb: We are in receipt of your letter dated April 2, 2012. We will revise our future filings to have the signatures clearly reflect that David G. Mee, Executive Vice President, Finance & Administration and Chief Financial Officer is also the principal accounting officer until such time as another officer assumes the principal accounting officer role. We acknowledge that the company is responsible for the adequacy and accuracy of the disclosure in the filing. We acknowledge that staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking action with respect to the filing. We acknowledge the company may not assert staff comments as a defense by any proceeding initiated to the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ David G. Mee David G. Mee EVP, Finance & Administration Chief Financial Officer
